Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings were received on 05/23/2022.  These drawings are acceptable.

Specification
The amendment to the specification has been considered and entered for the record. 


Reasons for Allowance
Claims 1, 4 and 6-8 are allowed and have been renumbered 1-6. 
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest an apparatus for controlling fermentation that includes a water-proof casing configured to encapsulate the apparatus and make the apparatus a probe insertable into a bale made of the natural material, a self-sufficient energy source configured to provide electric energy for the apparatus; a container configured to contain a chemical reactive agent for limiting a fermentation process of the natural material of the bale; a valve coupled with the container; and one or more sensors configured to measure at least one property of the natural material of the bale.  These limitations are in combination with the claim as a whole. 
The closest prior art is Jonsson et al. (US 2010/0148959 A1) which discloses a system for monitoring ensilage of fodder by using sensors within the fodder, but does not teach or fairly suggest the container and valve contained within the housing of the probe. 
The next closest art is Dohrmann et al. (US 2003/0006312 A1) which discloses that includes a system for preserving forage that uses a valve and a battery to power the system, but does not teach or fairly suggest the container and valve contained within the housing of the probe.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799